886 So. 2d 420 (2004)
Nancy G. POWELL, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION, Appellee.
No. 1D04-1797.
District Court of Appeal of Florida, First District.
November 15, 2004.
Appellant, pro se.
Louis A. Guitierrez, Senior Attorney, Unemployment Appeals Commission, Tallahassee, for Appellee.
PER CURIAM.
We reverse the decision of the Unemployment Appeals Commission, which concluded that the claimant was disqualified from receiving benefits under sections 443.036(29) and 443.101(1)(a)2., Florida Statutes (2003). The record shows that the claimant's conduct was a single incident of poor judgment, which justified the employer's termination of the claimant, but did not amount to misconduct sufficient to deny the claimant benefits. See McCarty v. Fla. Unemployment Appeals Comm'n, 878 So. 2d 432, 435 (Fla. 1st DCA 2004); Ford v. S.E. Atlantic Corp., 588 So. 2d 1039, 1041 (Fla. 1st DCA 1991).
REVERSED.
KAHN, WEBSTER and POLSTON, JJ. CONCUR.